Citation Nr: 1532199	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  14-38 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1951 to February 1954.  In addition, he served in the U. S. Army Reserve and the Pennsylvania Army National Guard from March 1955 to June 1987, as well as the Retired Reserves service from June 1987 to February 1993. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claim for service connection for bilateral hearing loss.

The Board notes that this appeal has been advanced on the Board's docket, pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In January 2015, the Board remanded this appeal for further development, to include a VA audiology addendum opinion.

This appeal is being processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals the documents therein are either duplicative of those contained in the VBMS or irrelevant to the claim on appeal.

This appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay, another remand is required before the Veteran's claim can be properly adjudicated.  As stated above, this claim was remanded for further development in January 2015.  Part of the development requested at that time was an additional audiology opinion that addressed whether or not the Veteran's current bilateral hearing loss was caused by the noise exposure he experienced while serving on active duty training, or ACDUTRA. 

At that time, the Board indicated that noise exposure during ACDUTRA had been conceded, and provided instructions to the audiologist to provide an addendum opinion concerning the conceded exposure.  The audiologist was asked to consider and discuss not only the Veteran's ACDUTRA noise exposure, but also any post-service exposure, as well as the Veteran's lay assertions regarding his hearing loss disability.  Further, the examiner was asked to address shifts in the Veteran's hearing between a January 1979 hearing test and one performed in February 1983.  

Unfortunately, Board finds that the resulting March 2015 VA addendum opinion is inadequate for rating purposes.  In that opinion, the VA audiologist concluded that because of the "lack of evidence of an event or exposure" to noise while on ACDUTRA, the Veteran's hearing loss was less likely as not caused by or a result of noise exposure in service.  In addition, there was no discussion of the significance of the Veteran's shift in hearing between 1979 and 1983.  Again, the Board notes that the Veteran has competently reported exposure to artillery and other noise during his multiple decades of active duty training, and therefore, noise exposure during ACDUTRA has been conceded in this case.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, given that the March 2014 VA audiology examination and March 2015 VA audiology addendum are inadequate for rating purposes, the Veteran should be afforded a new examination, preferably performed by a different VA examiner, so that his entire and accurate medical history and lay assertions can be considered in rendering a medical opinion.

Finally, the Board notes that the evidentiary record contains VA treatment records dated through March 2014.  Therefore, on remand, the AOJ should request any updated or outstanding VA treatment records that may be available.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records relevant to bilateral hearing loss dated from March 2014 to the present, and associate them with the Veteran's paperless claims file (Virtual VA/VBMS).  Duplicate treatment records need not be associated with the record.  Any negative attempts to obtain this evidence must be documented in the claims file.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a new VA audiological examination, in order to assess the etiology of his bilateral hearing loss.  Provide the electronic file, to include a copy of this remand, to the examiner.  The examiner is to note that ACDUTRA noise exposure has been conceded in this case. 

The examiner is then asked to address whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's current bilateral hearing loss was caused by his ACDUTRA noise exposure. 

In addition, the examiner is asked to address the significance of any shifts in the Veteran's hearing between the audiological examinations performed in January 1979 and February 1983, during the Veteran's period of ACDUTRA.  

The examiner is also asked to consider and discuss any in-service, ACDUTRA, and post-service noise exposure, as well as the Veteran's lay assertions regarding his bilateral hearing loss. 

In answering the foregoing, the examiner must provide a detailed rationale explaining his or her opinion, and must include analysis of the Veteran's history, as documented in the lay and medical evidence of record, audiometric testing evidence of record, and all other relevant evidence in the claims file. 

3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ is to readjudicate the remaining claim on appeal.  If any benefit sought in connection with these claims is denied, furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).




